DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hehe et al., CN107452756 (listed in IDS filed on 01/04/2021 and cited in this Office Action as its machine translation, attached).
In re Claim 1, Hehe discloses an  array substrate, comprising: a substrate 10 (Fig. 1); a low temperature poly-silicon thin film transistor 30 and a metal-oxide-semiconductor thin film transistor 50 formed on the substrate 10; and a hydrogen ion film 140 (made of SiN)  formed between an active layer  31 and a source/drain electrode 33 of the low temperature poly-silicon thin film transistor 30, wherein a hole H (Fig. A) is formed in a region of the hydrogen ion film 140 where the metal-oxide-semiconductor thin film transistor 50 is disposed (Figs. 1- 4 and A; [0025 -0102]).  Let’s note that according to MPEP2112.01 [R-3]    Composition, Product, and  
In re Claim 2, Hehe discloses the  array substrate of claim 1, wherein the array substrate comprises a first insulating layer 12 located between the active layer 31 and a gate electrode 32 of the low temperature poly-silicon thin film transistor 30, the first insulating layer 12 comprises a first silicon oxide layer (as a portion of 12) and a first silicon nitride layer ([0035]), and the first silicon nitride layer (as another portion of 12) is patterned to form a first hydrogen ion film of the hydrogen ion film.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Hehe’s Fig. 1 annotated to show the details cited


In re Claim 4, Hehe discloses the array substrate of claim 3, wherein the second silicon oxide layer 140 is disposed between a gate electrode 51 and an active layer 52 of the metal-oxide-semiconductor thin film transistor 50.
In re Claim 5, Hehe discloses the array substrate of claim 3, wherein the array substrate comprises a buffer layer 11 formed on the substrate 10 and a third insulating layer 13 located between the gate electrode 32 of the low temperature poly-silicon thin film transistor 30 and the second insulating layer 14; and the first silicon oxide layer 140 and the third insulating layer 13 are stacked and disposed between the buffer layer 11 and the gate electrode 51 of the metal-oxide-semiconductor thin film transistor 50.
In re Claim 6, Hehe discloses the array substrate of claim 5, wherein the active layer 31 of the low temperature poly-silicon thin film transistor 30 is disposed on the buffer layer 11.
In re Claim 7, Hehe discloses the array substrate of claim 5, wherein a material of the buffer layer 11 is silicon oxide ([0035]).
In re Claim 8, Hehe discloses the array substrate of claim 5, wherein the array substrate further comprises a storage capacitor 40 (Figs. 3 and 4); and a first electrode plate 41 of the storage capacitor and the gate electrode 32 of the low temperature poly-silicon thin film transistor 30 are disposed in the same layer, and a second electrode plate 42 of the storage 
In re Claim 9, Hehe discloses the  array substrate of claim 8, wherein the array substrate further comprises a protection layer 17 (Fig. 4); and the first silicon oxide layer (a portion of 12) and the first silicon nitride layer (another portion of 12) are disposed between the buffer layer 11 and the first electrode plate 11 of the storage capacitor 40, the third insulating layer 13 is disposed between the first electrode plate 41 and the second electrode plate 42 of the storage capacitor 40, and the second silicon oxide layer 140 and the second silicon nitride layer 141 are disposed between the second electrode plate 42 of the storage capacitor 40 and the protection layer 17.
In re Claim 10, Hehe discloses a manufacturing method of an array substrate, comprising: providing a substrate 10; and manufacturing thin film transistors (30, 50) and a hydrogen ion film (SiN film); wherein the thin film transistors (30, 50) comprise a low temperature poly-silicon thin film transistor 30 and a metal-oxide-semiconductor thin film transistor 50 formed on the substrate 10, the hydrogen ion film 140 is formed between an active layer 31 and a source/drain electrode 33 of the low temperature poly-silicon thin film transistor 30, and a hole H is formed in a region of the hydrogen ion film 140 where the metal-oxide-semiconductor thin film transistor 50 is disposed (Figs. 1- 4 and A; [0025 -0102]).  
In re Claim 11, Hehe discloses a display device, comprising a display panel, an array substrate of the display panel comprising: a substrate 10; a low temperature poly-silicon thin film transistor 30 and a metal-oxide-semiconductor thin film transistor 50 formed on the substrate 10; and a hydrogen ion film 140 (made of SiN) formed between an active layer 31 and a source/drain electrode 33 of the low temperature poly-silicon thin film transistor 30, wherein a hole H is 
In re Claim 12, Hehe discloses the display device of claim 11, wherein the array substrate comprises a first insulating layer 12 located between the active layer 31 and a gate electrode 32 of the low temperature poly-silicon thin film transistor 30, the first insulating layer 12 comprises a first silicon oxide layer (as a portion of 12, [0035]) and a first silicon nitride layer (as another portion of 12, [0035]), and the first silicon nitride layer(another portion of 12) is patterned to form a first hydrogen ion film of the hydrogen ion film (being made of SiN).
In re Claim 13, Hehe discloses the display device of claim 12, wherein the array substrate comprises a second insulating layer 14 located between the gate electrode 32 and the source/drain electrode 33 of the low temperature poly-silicon thin film transistor 30, the second insulating layer 14 comprises a second silicon oxide layer 141 and a second silicon nitride layer 140, and the second silicon nitride layer 140 is patterned to form a second hydrogen ion film of the hydrogen ion film (being made of SiN).
In re Claim 14, Hehe discloses the display device of claim 13, wherein the second silicon oxide layer 141 (Fig. 1) is disposed between a gate electrode 51 and an active layer 52 of the metal-oxide-semiconductor thin film transistor 50.
In re Claim 15, Hehe disclose the display device of claim 13, wherein the array substrate comprises a buffer layer 11 formed on the substrate 10 and a third insulating layer 13 located between the gate electrode 32 of the low temperature poly-silicon thin film transistor 30 and the second insulating layer 14; and the first silicon oxide layer (the portion of 12) and the third insulating layer 13 are stacked and disposed between the buffer layer 11 and the gate electrode 51 of the metal-oxide-semiconductor thin film transistor 50.

In re Claim 17, Hehe discloses the display device of claim 15, wherein a material of the buffer layer 11 is silicon oxide ([0035]).
In re Claim 18. Hehe discloses the display device of claim 15, wherein the array substrate further comprises a storage capacitor 40 (Figs. 3 and 4); and a first electrode plate 41 of the storage capacitor 40 and the gate electrode 32 of the low temperature poly-silicon thin film transistor 40 are disposed in the same layer, and a second electrode plate 42 of the storage capacitor 40 and the gate electrode 51 of the metal-oxide-semiconductor thin film transistor 50 are disposed in the same layer.
In re Claim 19, Hehe discloses the display device of claim 18, wherein the array substrate further comprises a protection layer 17 (Fig. 4); and the first silicon oxide layer (the portion of 12, [0035]) and the first silicon nitride layer (anther portion of 12, [0035]) are disposed between the buffer layer 11 and the first electrode plate 41 of the storage capacitor 40, the third insulating layer 13 is disposed between the first electrode plate 41 and the second electrode plate 42 of the storage capacitor 40, and the second silicon oxide layer 141 and the second silicon nitride layer 140 are disposed between the second electrode plate 42 of the storage capacitor 40 and the protection layer 17.
In re Claim 20. Hehe discloses the display device of claim 11, wherein the display panel is a liquid crystal display panel or an organic light emitting diode display panel ([0044]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893